UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-1345


EMILY BALDWIN,

                 Plaintiff - Appellant,

          v.

THE BRETHREN MUTUAL INSURANCE COMPANY,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:10-cv-03227-RDB)


Submitted:   July 23, 2012                 Decided:   August 14, 2012


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emily Baldwin, Appellant Pro Se.       George Edwin Reede, Jr.,
NILES, BARTON & WILMER, LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Emily     Baldwin    appeals       the   district       court’s    order

granting summary judgment to Defendant in this action alleging

bad faith in connection with refusal to pay an insurance claim.

We   have    reviewed    the     record   and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Baldwin v. Brethren Mut. Ins. Co., No. 1:10-cv-03227-RDB

(D. Md. Feb. 17, 2012).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the    court   and    argument       would    not   aid   the

decisional process.

                                                                            AFFIRMED




                                          2